DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on October 21, 2021, the rejections of claims 10-18 and 20 under 35 U.S.C. 112(b) or 102 as stated in the Office Action mailed on June 23, 2021 have been withdrawn.

Reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 10 recites patterning the first semiconductor layers, the second semiconductor layer, and the dielectric-containing substrate into a fin structure such that the fin structure includes sacrificial layers including the first semiconductor layers and a channel layer including the second semiconductor layer; a bottom surface of the dielectric-containing substrate physically contacts a top surface of the semiconductor substrate, and wherein the gate dielectric layer and the gate4US Ser. No. 16/926,165Reply to Office Action of 06/23/21 electrode layer are disposed between the dielectric-containing substrate and the channel layer in the first direction.

These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 11-16 and 18-20 variously depend from claim 10 or 17, so they are allowed for the same reason.
The examiner’s statements of reasons for allowance of claims 1-9 were given in the Office Action mailed on June 23, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        November 3, 2021